 


114 HR 4164 IH: Regulatory Agency Demilitarization Act
U.S. House of Representatives
2015-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4164 
IN THE HOUSE OF REPRESENTATIVES 
 
December 2, 2015 
Mr. Stewart (for himself, Mr. Cramer, Mr. Graves of Missouri, Mr. Duncan of South Carolina, Mr. Ribble, Ms. Foxx, and Mr. Amodei) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To prohibit certain Federal agencies from using or purchasing certain firearms, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Regulatory Agency Demilitarization Act. 2.Prohibition on purchase and use by a Federal agency of firearms (a)ProhibitionNot later than 30 days after the date of the enactment of this Act, a Federal agency may not purchase or use a firearm. 
(b)GAO reportNot later than 18 months after the date of the enactment of this Act the Comptroller General shall submit to Congress a report that includes the following: (1)Each Federal agency, including the office of Inspector General for the Federal agency, that has specialized units that receive special tactical or military-style training or use hard-plated body armor, shields, or helmets and that respond to high-risk situations that fall outside the capabilities of regular law enforcement officers, including any special weapons and tactics (SWAT) team, tactical response teams, special events teams, special response teams, or active shooter teams. 
(2)A description of each such unit. (3)A description of the training and weapons of each such unit. 
(4)The criteria for activating each such unit and how often each such unit was activated for each year of the previous ten years. (5)The annual cost of equipping and operating each such unit. 
(6)Any other information that is relevant to understanding the usefulness and justification for the units. (c)DefinitionsIn this section: 
(1)Federal agencyThe term Federal agency has the meaning given that term in section 102 of title 40, United States Code, but does not include— (A)the Department of Defense; 
(B)the Department of Justice; (C)the Department of Homeland Security; 
(D)the Nuclear Regulatory Commission; (E)the United States Capitol Police; 
(F)the Bureau of Diplomatic Security; (G)the Central Intelligence Agency; and 
(H)the military departments (as defined in section 102 of title 5, United States Code). (2)FirearmThe term firearm has the meaning given that term in section 5845(a) of the Internal Revenue Code of 1986, but does not include a silencer (as defined in section 921 of title 18, United States Code). 
3.Removal of law enforcement powers of inspector general agents 
(a)In generalSection 6 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)by striking subsection (e); and 
(2)by redesignating subsection (f) as subsection (e). (b)Effective dateSubsection (a) shall take effect on the date of the enactment of this Act. 
 
